Dear Mayor Patin:
You have requested an opinion of this office on whether the Mayor and City Council can legally obtain vacation and sick leave reimbursement pay, when no such policy exists for the Town of Henderson.
This office has previously recognized that the legislature has not preempted by statute the right of a municipality to govern their own leave benefits.  See attached Attorney General Opinion 89-222, recognizing a mayor as a municipal employee entitled to the accrual of vacation leave benefits; see also Attorney General Opinion 94-284, allowing a municipal  employee to be paid for unused sick leave.
Note, however, that both municipalities under discussion in the opinions referenced had adopted formal leave policies and maintained records reflecting the accrual of leave.  It is the opinion of this office that a formal leave policy adopted via ordinance must be in place in order for the mayor and city councilmen of the town of Henderson to receive any payment for accrued leave.  Reimbursement to these officials absent such a policy would be in violation of Article VII, § 14 of the Louisiana Constitution of 1974 as a prohibited donation of public funds.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: __________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
Date Received:
Date Released: October 28, 1996
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL